Title: From Alexander Hamilton to James McHenry, 20 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York March 20th. 1800
          
          I enclose to you a letter which I have received from Mr. Titcomb Cadet in the second regiment of Artillerists & Engineers.
          Major Jackson speaks very favorably of this Gentleman, and, I doubt not, you will consider the letter as a handsome not an ill specimen of his abilities.
          The occasional appointment of Cadets to vacancies that occur is necessary to the end of their establishment. Without it this the corps would want dignity, and respectable characters would not enter it—It would therefore not answer the purpose of furnishing the elements of Officers.
          S of War
        